DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-10 of U.S. Patent No. 10,743,221 (The Qiao Patent hereafter) in view of Velev et al. (US 2020/0059989, Velev hereafter).
RE claims 1, 11 and 20, the Qiao Patent claims a method comprising: sending, by a source access and mobility management function (AMF) to a target AMF, a first message indicating: a handover of a wireless device; and a source session management function (SMF) (Claim 1 of column 34, lines 32-37).
The Qiao Patent does not explicitly claim receiving, from the target AMF, a second message causing a release of at least one second session of the wireless device; sending, to the source SMF, a request for the release of the at least one second session; receiving, from the source SMF, an indication of completion of the release; and sending, to the target AMF, the indication of the completion of the release.
(Paragraphs 81-106 and Figure 6 teach a handover from a source AMF and SMF to a target AMF and SMF. Paragraphs 92-93. The relocation response message 636 may cause a release procedure 638); sending, to the source SMF, a request for the release of the at least one second session (Paragraphs 92-93. The relocation response message 636 may cause a release procedure 638); receiving, from the source SMF, an indication of completion of the release (Paragraphs 92-93. The relocation response message 636 may cause a release procedure 638); and sending, to the target AMF, the indication of the completion of the release (Paragraph 101, Relocation Complete 656).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of the Qiao Patent with the teachings of Velev since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claims 2 and 12, the Qiao Patent in view of Velev discloses the method of claim 1 and source AMF of claim 11 as set forth above. Note that the Qiao Patent (Claim 2).
RE claims 3 and 13, the Qiao Patent in view of Velev discloses the method of claim 1 and source AMF of claim 11 as set forth above. Note that the Qiao Patent further claims receiving, from the target AMF, a response message for the first message, the response message indicating a forward relocation response for the wireless device; and sending, to a source base station and based on the response message, a third message indicating a handover command for the wireless device (Claim 3).
RE claims 4 and 14, the Qiao Patent in view of Velev discloses the method of claim 1 and source AMF of claim 11 as set forth above. Note that the Qiao Patent further claims wherein the target AMF: selects, in response to the handover, a target SMF different from the source SMF; and sends, to the target SMF, a third message indicating creation of at least one first session, the third message comprising at least one session identifier of the at least one first session (Claim 4)
RE claims 5 and 15, the Qiao Patent in view of Velev discloses the method of claim 4 and source AMF of claim 11 as set forth above. Note that the Qiao Patent further claims wherein the third message further comprises at least one of: a single network slice selection assistance information; a network slicing instance identifier; a data network name; or a user identity of the wireless device (Claim 4).
RE claims 6 and 16, the Qiao Patent in view of Velev discloses the method of claim 4 and source AMF of claim 14 as set forth above. Note that the Qiao Patent further claims wherein the first message further: indicates establishment of the at least (Claim 5).
RE claim 7, the Qiao Patent in view of Velev discloses the method of claim 4 as set forth above. Note that the Qiao Patent further claims wherein the target SMF: selects, a target user plane function (UPF) different from a source UPF; and sends, to the target UPF, a fourth message requesting establishment of a session context for the at least one first session (Claim 6).
RE claim 8, the Qiao Patent in view of Velev discloses the method of claim 7 as set forth above. Note that the Qiao Patent further claims wherein the target SMF receives, from the target UPF, a fifth message acknowledging establishment of the session context (Claim 7).
RE claim 9, the Qiao Patent in view of Velev discloses the method of claim 4 as set forth above. Note that the Qiao Patent further claims wherein the at least one second session is established before the first session (Claim 10).
RE claim 10, the Qiao Patent in view of Velev discloses the method of claim 1 as set forth above. Note that the Qiao Patent further claims wherein the source SMF: sends, to a source user plane function and in response to receiving the request for the release of the at least one second session, a user plane session release message requesting release of one or more user plane sessions of the at least one second session; and receives, from the source UPF, an indication of release of the one or more user plane sessions (Claim 9).
RE claim 17, the Qiao Patent in view of Velev discloses the source AMF of claim 14 as set forth above. Note that the Qiao Patent further claims wherein the target SMF: selects, a target user plane function (UPF) different from a source UPF; and sends, to the target UPF, a fourth message requesting establishment of a session context for the at least one first session, wherein the target SMF receives, from the target UPF, a fifth message acknowledging establishment of the session context (Claims 6 and 7).
	RE claim 18, the Qiao Patent in view of Velev discloses source AMF of claim 17 as set forth above. Note that the Qiao Patent further claims wherein the at least one second session is established before the first session (Claim 10).
	RE claim 19, the Qiao Patent in view of Velev discloses the source AMF of claim 11 as set forth above. Note that the Qiao Patent further claims wherein the source SMF: sends, to a source user plane function and in response to receiving the request for the release of the at least one second session, a user plane session release message requesting release of one or more user plane sessions of the at least one second session; and receives, from the source UPF, an indication of release of the one or more user plane sessions (Claim 9).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Velev.
RE claims 1, 11 and 20, Velev discloses a method, source access and mobility management function (AMF) and system (Paragraphs 81-106 and Figure 6 teach a handover from a source AMF and SMF to a target AMF and SMF). comprising: a target access and mobility management function (AMF) (Figure 6, 610); a source session management function (SMF) (Figure 6, 612); and a source AMF (Figure 6, 608) comprising: one or more processors; memory storing instructions that, when executed by the one or more processors, cause the source AMF to: send, to the target AMF, a first message indicating: a handover of a wireless device (Figure 6, Relocation Request 624, Paragraph 86); and the source session management function (SMF) (Figure 6, 612); receive, from the target AMF, a second message causing a release of at least one second session of the wireless device (Paragraphs 92-93. The relocation response message 636 may cause a release procedure 638); send, to the source SMF, a request for the release of the at least one second session (Paragraphs 92-93. The relocation response message 636 may cause a release procedure 638); receive, from the source SMF, an indication of completion of the release (Paragraphs 92-93. The relocation response message 636 may cause a release procedure 638); (Paragraph 101, Relocation Complete 656).
RE claims 2 and 12, Velev discloses the method of claim 1 and source AMF of claim 11 as set forth above. Note that Velev further discloses wherein the first message comprises at least one of: an identity of the source SMF; or an address of the source SMF (Paragraph 86, SMF IDs).
RE claims 3 and 13, Velev discloses the method of claim 1 and source AMF of claim 11 as set forth above. Note that Velev further discloses receiving, from the target AMF, a response message for the first message, the response message indicating a forward relocation response for the wireless device (Paragraph 92 and Figure 6, relocation response message 636); and sending, to a source base station and based on the response message, a third message indicating a handover command for the wireless device (Paragraph 94 and Figure 6, handover command message 640).
RE claims 4 and 14, Velev discloses the method of claim 1 and source AMF of claim 11 as set forth above. Note that Velev further discloses wherein the target AMF: selects, in response to the handover, a target SMF different from the source SMF; and sends, to the target SMF, a third message indicating creation of at least one first session, the third message comprising at least one session identifier of the at least one first session (Paragraph 102, PDU session modification request message 658)
RE claims 5 and 15, Velev discloses the method of claim 1 and source AMF of claim 11 as set forth above. Note that Velev further discloses wherein the third message further comprises at least one of: a single network slice selection assistance (Paragraph 102).
RE claims 6 and 16, Velev discloses the method of claim 1 and source AMF of claim 11 as set forth above. Note that Velev further discloses wherein the first message further: indicates establishment of the at least one first session; and comprises at least one of: the at least one session identifier of the at least one first session (Paragraph 86); a first Internet protocol (IP) address of the wireless device; or a data network name.
RE claim 7, Velev discloses the method of claim 4 as set forth above. Note that the Velev further discloses wherein the target SMF: selects, a target user plane function (UPF) different from a source UPF; and sends, to the target UPF, a fourth message requesting establishment of a session context for the at least one first session (Paragraph 89).
RE claim 8, Velev discloses the method of claim 7 as set forth above. Note that the Velev further discloses wherein the target SMF receives, from the target UPF, a fifth message acknowledging establishment of the session context (Paragraph 89).
RE claim 9, Velev discloses the method of claim 4 as set forth above. Note that the Velev further discloses wherein the at least one second session is established before the first session (Figure 6).
RE claim 10, Velev discloses the method of claim 1 as set forth above. Note that the Velev further discloses wherein the source SMF: sends, to a source user plane function and in response to receiving the request for the release of the at least one second session, a user plane session release message requesting release of one or (Claim 9).
RE claim 17, Velev discloses the source AMF of claim 14 as set forth above. Note that Velev further discloses wherein the target SMF: selects, a target user plane function (UPF) different from a source UPF; and sends, to the target UPF, a fourth message requesting establishment of a session context for the at least one first session, wherein the target SMF receives, from the target UPF, a fifth message acknowledging establishment of the session context (Claims 6 and 7).
	RE claim 18, Velev discloses the source AMF of claim 17 as set forth above. Note that Velev further discloses wherein the at least one second session is established before the first session (Paragraphs 81-106 and Figure 6 teach a handover from a source AMF and SMF to a target AMF and SMF. The implicit fact of this method is that the source AMF/SMS PDU sessions are established prior to handover and are then released as the sessions is handed over and created with the target AMF/SMF. New PDU sessions are created or modified on the target AMF/SMF thereafter).
	RE claim 19, Velev discloses the source AMF of claim 11 as set forth above. Note that Velev further discloses wherein the source SMF: sends, to a source user plane function and in response to receiving the request for the release of the at least one second session, a user plane session release message requesting release of one or more user plane sessions of the at least one second session; and receives, from the source UPF, an indication of release of the one or more user plane sessions (Paragraphs 89 and 93, messages 630 and 638)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James P Duffy/Primary Examiner, Art Unit 2461